Citation Nr: 0947492	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Service connection for a left ankle disability. 

2.	Service connection for a left knee disability.  

3.	Service connection for a cognitive disability to include 
as due to undiagnosed illness.     

4.	Service connection for a neurological disorder (also 
claimed as depression and confusion) to include as due to 
undiagnosed illness.  

5.	Service connection for anxiety and panic attacks to 
include as due to undiagnosed illness.  

6.	Service connection for psychopathic symptoms to include as 
due to undiagnosed illness.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1987 to August 
1987, and from December 1990 to March 1991.  The record 
indicates that the Veteran also served with the army 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In August 2007, the Board remanded the issues on appeal for 
additional medical inquiry.  VA compensation examinations 
were conducted in response.  

After reviewing the record, the Board again finds remand 
warranted for the Veteran's service connection claims for a 
neurological disorder (also claimed as depression and 
confusion), for anxiety and panic attacks, and for 
psychopathic symptoms.  These issues are further addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.	The preponderance of the evidence indicates that the 
Veteran does not have a current left ankle disability.  

2.	The preponderance of the evidence indicates that the 
Veteran does not have a current left knee disability.  

3.	The preponderance of the evidence indicates that the 
Veteran does not have a current cognitive disability.  


CONCLUSIONS OF LAW

1.	A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.	A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.	A cognitive disability was not incurred in or aggravated 
by service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in June 2002, 
August 2004, and September 2007.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claims, and of the evidence necessary 
to substantiate his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  And VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability ratings 
and effective dates until September 2007, after the rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  
Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notification, the RO 
readjudicated the Veteran's claims in the June 2009 
Supplemental SOC (SSOC) of record.  See Mayfield, 444 F.3d 
1328.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims that he incurred left ankle, left knee, 
and cognitive disorders as a result of his service.  In the 
May 2003 rating decision on appeal, the RO denied his claims.  
For the reasons set forth below, the Board agrees with that 
decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
Veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2009).

As indicated earlier, the Board sought additional medical 
inquiry in this matter in August 2007.  The Board found VA 
compensation examinations with detailed reports and opinions 
necessary because the evidence of record was unclear as to 
whether the Veteran actually had his claimed disorders.  

As for the Veteran's psychiatric state, the record was clear 
that the Veteran had PTSD and associated symptoms such as 
depression and anxiety.  But the record was not clear on the 
issue of whether the Veteran had a cognitive disorder.  
Private medical reports of record dated from the early 1990s 
noted the Veteran with cognitive impairment, dementia, 
cognitive deficits, cognitive disorder, cognitive 
disturbance, and "psycho organic" syndrome.  And VA 
treatment records repeatedly referred to a "cognition 
disorder" to as late as October 2006.  But a February 2001 
VA examination report of record indicated that the Veteran 
may have been misrepresenting the nature of his psychiatric 
state.  The report of record found the Veteran with no 
neuropsychological disorder.  The examiners stated that the 
Veteran did poorly on testing, but that the results indicated 
"a conscious effort to perform" poorly on the test.  
Meanwhile, VA treatment records signed by a treating 
psychiatrist in November 2005 indicated that "cognition is 
clear."  

As for the Veteran's left ankle and knee, the evidence was 
likewise unclear.  November 1998 military hospital records 
reflect a diagnosis of a sprained ankle, while private 
records dated in September 1998 indicate a left ankle injury 
during civilian employment as a postal carrier.  Also, 
medical board examination reports indicate that the Veteran 
was unable to perform his duties as a reservist in 2007 due 
to such problems as left ankle and left knee pain, left knee 
patellofemoral arthritis, left knee osteoarthritis, and 
degenerative joint disease in the left ankle.  But the Board 
also noted that VA treatment records indicated that the 
Veteran denied any problems with his joints.  

Pursuant to the Board's remand, the Veteran underwent VA 
compensation examinations with a psychiatrist in November 
2007, and an orthopedist in December 2007.  Each examiner 
indicated a review of the claims file.  Each examiner 
indicated in-person assessment of the Veteran.  The examining 
orthopedist noted the Veteran's complaints of pain.  And the 
examining psychiatrist noted the Veteran's complaints of 
cognitive difficulties.  But neither examiner found the 
Veteran with one of the current disabilities at issue here - 
either a left ankle disorder, a left knee disorder, or a 
cognitive disorder.  The VA psychiatrist found that the 
Veteran "did not appear to have any cognitive deficits," 
while the VA orthopedist found the Veteran without a left 
ankle or left knee disorder.  Moreover, in a March 2008 
addendum opinion, the VA orthopedist noted that March 2008 x-
rays of the Veteran's left ankle and left knee were within 
normal limits.  Based on these examination reports, the Board 
finds that the evidence of record preponderates against the 
Veteran's claims that he has current left ankle, left knee, 
and cognitive disorders.  As such, a service connection 
finding cannot be rendered here.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . .  In 
the absence of proof of a present disability there can be no 
valid claim.").  

The Board has reviewed the voluminous medical evidence of 
record showing the Veteran's complaints of pain.  But "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 2001).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the other lay statements of record from his 
friend and sister.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for a left ankle disability is denied.   

2.	Service connection for a left knee disability is denied.    

3.	Service connection for a cognitive disability is denied.    


REMAND

In its August 2007 remand, the Board asked for medical 
inquiry and opinion into the Veteran's service connection 
claims for a neurological disorder (also claimed as 
depression and confusion), for anxiety and panic attacks, and 
for psychopathic symptoms.  As the Board indicated then, the 
medical evidence of record suggests that the Veteran may have 
these disorders.  

The November 2007 VA compensation examination report of 
record does not expressly address these disorders, however.  
The Board finds additional medical inquiry warranted 
therefore.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(Board errs as a matter of law when it fails to ensure 
compliance with its remand).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with a psychiatrist in 
order to determine the nature, severity, 
and etiology of any current psychiatric-
mental disorder the Veteran may have.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

2.  The examiner should enter specific 
findings in the report on whether the 
Veteran has any of the disorders at 
issue here - i.e., a neurological 
disorder (also claimed as depression 
and confusion), anxiety and panic 
attacks, or psychopathic symptoms.  

3.  If the examiner finds that 
the Veteran currently has any of 
these disorders, the examiner 
should then provide an opinion as 
to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any such 
disorder relates to service.  Any 
conclusion reached should be 
supported by a rationale.  

 4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


